DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims 1-15 filed 12/23/20. Claims 1 and 13 are the independent claims.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claims 1, 3, 5-7, 13,14, are rejected under 35 U.S.C. 102 as being anticipated by Piednor et al. ["First Specifications of a PSTM Working In the Infrared" In: D.W. Pohl, D. Courjon, eds.: "Near Field Optics - NATO ASI Series", 1993, Kluwer Academic Publishers, Dordrecht,


Regarding claims 1, 13, 14, Piednoir discloses a method/system for measuring an electric field [evanescent field [Section 3] in the near-field region of an optically excited sample [ZnSe hemisphere in Fig 1], the method comprising

- optically exciting at least part of the sample comprising directing excitation light [from globar source in Fig 1] onto an interface between the sample [ZnSe hemisphere in Fig 1] and a medium, wherein the excitation light is incident onto said interface under an angle of incidence such that total internal reflection of the excitation light occurs at the interface [25o critical angle for total internal reflection in Fig 1], and

- measuring said electric field using a terahertz near-field probe [fluoride glass fiber with cutoff near 8µm, page 311, 2nd para; 40THz] wherein the terahertz near-field probe is positioned on one side of said interface (6) and the excitation light approaches the interface (6) on another side of said interface [Fig 1].

Regarding claims 3 and 5-7, wherein optically exciting at least part of the sample comprises directing the excitation light through the sample onto said interface [Fig 1, Section 1] and that the surface is oriented at an angle from the interface [Fig 1]





Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Piednoir in view of De Fornel et al. (EP90403070; submitted by Applicant with IDS of 12/23/20)

Regarding claim 2, Piednoir discloses the method according to claim 1, and Piednoir fails to disclose but De Fornel teaches wherein optically exciting at least part of the 
One of ordinary skill would recognize that using De Fornel’s teaching in Piednoir’s invention would allow for exciting very thin samples.

8. Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piednoir in view of Nagel et al. (WO201009107154; hereafter Nagel, submitted by Applicant with IDS of 12/23/20).
Regarding claims 4 and 8, Piednoir discloses the method according to claim 1, and Piednoir fails to disclose but Nagel teaches a photoconductive THz field probe directing optical probe pulse [Fig 1], in a direction perpendicular to the direction of propagation of the THz probe pulse [Fig 7].
One of ordinary skill would recognize that using Nagel’s teaching in Piednoir’s invention would allow for a THz probe pulse with minimum distortion.

9. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piednoir in view of Sasaki et al. (US 6,469,288; hereafter Sasaki).
Regarding claim 15, Piednoir discloses the method of claim 1 but fails to explicitly disclose a software code run on a computer for executing the method steps.
Sasaki teaches a near-field optical microscope and teaches controlling the scanning steps using a computer [11 in Fig 1], scanner drive circuit [10 in Fig 1] and a control circuit [9 in Fig 1].
. 

Allowable Subject Matter
10. Claims 9-12 allowable over prior art. Prior art fails to disclose or suggest measuring the photoluminescence of the sample. The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884